*1473ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before FAY, HATCHETT and DUBINA, Circuit Judges.
PER CURIAM:
This matter is before us as a result of a remand from the Supreme Court. Freeman v. Pitts, 508 U.S. -, 112 S.Ct. 1430, 118 L.Ed.2d 108 (1992). In accord with the Court’s opinion, we affirm the order of the district court entered on June 30, 1988 and remand the case for further proceedings consistent with that opinion.
The issues to be considered by the district court should include, but not necessarily be limited to, faculty and staff assignments (which may or may not involve a reexamination of student assignments), resource allocation, the quality of education being received by all students and the good faith commitment of the school district.
AFFIRMED and REMANDED for further proceedings.